         Case: 3:21-cv-00434-jdp Document #: 1 Filed: 07/06/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN


CHERYL SHOCKLEY,

                       Plaintiff,                      Case No: 21-cv-434
       vs.

SIMPLE FAST LOANS, INC., D/B/A SIMPLE FAST LOANS, and
CLARITY SERVICES, INC.,

                       Defendants.


                                     NOTICE OF REMOVAL


       Defendant Simple Fast Loans, Inc., incorrectly named “Simple Fast Loans, Inc., d/b/a

Simple Fast Loans,” by its attorneys, files its Notice of Removal of this action to the United States

District Court for the Western District of Wisconsin, pursuant to 28 U.S.C. §§ 1331, 1441 and

1446, and in support states:

       1.      On June 10, 2021, a civil action was commenced, and is now pending in the Circuit

Court of Douglas County, Wisconsin as Case No. 2021CV133, in which Cheryl Shockley is the

Plaintiff, and Simple Fast Loans, Inc. and Clarity Services, Inc. are the Defendants. A copy of

Plaintiff’s Summons, Complaint, Electronic Filing Notice, Petition and Order for Waiver of Fees,

Affidavit of Service, and Notice of Appearance are attached hereto as Exhibit A. These constitute

all the documents filed in state court in this case.

       2.       This action is one over which this court has original jurisdiction pursuant to federal-

question jurisdiction under 28 U.S.C. § 1331. Plaintiff alleges a cause of action against Defendants

in her Complaint under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681. (See Ex. A.)

Thus, Plaintiff’s Complaint establishes federal-question jurisdiction, and this Court has original
          Case: 3:21-cv-00434-jdp Document #: 1 Filed: 07/06/21 Page 2 of 3




subject-matter jurisdiction over Plaintiff’s federal claim. See 28 U.S.C. § 1331. This Court has

supplemental jurisdiction over Plaintiff’s state law claim under 28 U.S.C. § 1367.

        3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1446(a), because the United

States District Court for the Western District of Wisconsin is the Court for the federal district in

which the State Court action is pending.

        4.     Defendant Simple Fast Loans, Inc. (“Simple Fast Loans”) received a copy of the

Summons and Complaint on June 14, 2021. Simple Fast Loans has not received any process,

pleadings or orders in this action other than the Summons, Complaint, and Electronic Filing Notice

attached hereto as Exhibit A. Because 30 days have not expired since June 14, 2021, the date on

which the removing Defendant was provided with a copy of the Summons and Complaint, this

notice is timely filed pursuant to 28 U.S.C. § 1446(b)(1).

        5.     As of July 6, 2021, Simple Fast Loans understands that Defendant Clarity Services,

Inc. (“Clarity”) has not yet been served. Therefore, pursuant to 28 U.S.C. § 1446(b)(2)(A),

Clarity’s consent is not required. Nevertheless, Clarity has expressly consented to the removal of

this action.

        6.     Written notice of the filing of this Notice will be given to all parties as required by

law.

        7.     By filing this notice of removal, Simple Fast Loans does not waive and hereby

reserves all rights to assert objections and defenses to Plaintiff’s Complaint.

        WHEREFORE, Defendant Simple Fast Loans, Inc. respectfully removes this action now

pending in the Circuit Court of Douglas County, Wisconsin, to the United States District Court for

the Western District of Wisconsin.




                                                  2
 Case: 3:21-cv-00434-jdp Document #: 1 Filed: 07/06/21 Page 3 of 3




Dated this 6th day of July, 2021.


                                        HUSCH BLACKWELL LLP
                                        Attorneys for Simple Fast Loans, Inc.

                                        By:   s/ Natalia S. Kruse
                                              Marci V. Kawski
                                              WI State Bar ID No. 1075451
                                              Natalia S. Kruse
                                              WI State Bar ID No. 1105902
                                              33 East Main Street, Suite 300
                                              Madison, Wisconsin 53701-1379
                                              608.255.4440
                                              608.258.7138 (fax)
                                              Marci.Kawski@huschblackwell.com
                                              Natalia.Kruse@huschblackwell.com




                                    3
